Citation Nr: 1219245	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to June 1995, with an additional five years and eight months of service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran had no claim pending at the time of his death. 

2.  The Veteran's death was not caused by a disease or disability which onset in service, was causally related to service, or was secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid.  The entitlement of the accrued benefits claimant is derived from the veteran's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the veteran would have received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); see also Zevalkink v. Brown, 102 F.3d 1236, 1242 (1996).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 
 
Review of the file indicates that the appellant has standing to file the claim and that the claim was filed within one year of the Veteran's death.  The probative evidence does not suggest that the Veteran had a claim pending at the time of his death, however:  the record includes no evidence, to include statement from the Veteran, dating between May 1996, when a rating decision was issued with respect to multiple claims of service connection, and August 2005, when the appellant filed her claim for accrued benefits.  The Board acknowledges that the appellant contends that the Veteran had a claim pending at the time of his death.  The appellant initially indicated that she was referring to the 1995 claim which was denied in the 1996 rating decision, however, and based on the absence of evidence which could be considered an appeal of the 1996 rating decision or a new claim and the absence of an explanation from the appellant as to the date or nature of the reported pending claim, the Board finds the Veteran's history is not probative evidence of a pending claim.  As such, there is no entitlement to accrued benefits.

Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in May 2005 as a result of multiple blunt trauma incurred during a car accident.  At the time of the Veteran's death, service connection was in effect for anemia and scar, status post submandibular duct surgery.  

The appellant, the Veteran's widow, contends that her claim should be granted because the injuries incurred by the Veteran as a result of the accident would not have resulted in death but for service-related conditions.  

After consideration of the evidence, the Board finds service connection is not warranted for the cause of the Veteran's death because the probative evidence does not suggest that the Veteran's death is the result of service (either through date of onset or causation) or a service-connected disability.  The record includes no medical findings linking the cause of death to service or a service-connected disability, and the appellant has not alleged that the car accident was directly related to service.  

Rather, the appellant argues that the injuries incurred in the accident would not have killed the Veteran if he did not have the "service-connected conditions."  The appellant does not provide any medical evidence or explanation in support of this opinion or otherwise explain how the Veteran's service connected scar or anemia caused the car accident to be fatal.  She also does not claim any medical professional told her that the accident was otherwise related to the scar or anemia and she is not otherwise competent to make such a determination.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465 (1994).

It seems the appellant is actually claiming that the Veteran's death was the result of conditions, which should have been service connected (to include hypertension, hearing loss, left elbow injury, diabetes, and a right knee injury).  Even if these additional conditions were service-connected (which they were not), the appellant does not provide any medical evidence or explanation in support of her contentions or otherwise explain how these conditions would have caused the Veteran's demise. Again, she has not identified any medical professional who told her that the accident was otherwise related to these non-service connected conditions and she is not otherwise competent to make such a determination.  Id.
 
Service connection may not be based on a resort to pure speculation or even remote possibility.  See Slater v. Principi, 4 Vet. App. 43 (1993); 38 C.F.R. § 3.102.  Attributing the cause of the Veteran's death - either the actual car accident or the severity of the injuries - to service would require resort to pure speculation.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  The preponderance of evidence is simply against any connection between the Veteran's service or a service-connected disability and the cause of the Veteran's death.  
  
Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letter dated in September 2005.  The Board acknowledges that the letters did not provide notice of the rating criteria or effective date provisions that are pertinent to the appellant's claim.  However, such error was harmless given that the claims are being denied, and hence no rating or effective date will be assigned.  Dingess, 19 Vet. App. at 473.  

The Board further acknowledges that the letters did not comply with the requirements of Hupp.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In the September 2005 letter, the RO included explanations of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter also requested that the appellant sign and return authorization forms providing consent for VA to obtain the Veteran's private medical records and that the appellant provide medical evidence that will show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service   

The January 2006 rating decision provided notice of the conditions for which the Veteran was service-connected prior to his death and an explanation of the reason for the denial of the claim.  The July 2008 statement of the case provided the appellant with the relevant regulations for the claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim and notice of the condition for which the Veteran was service-connected prior to his death.  Moreover, the record shows that the appellant has been represented by a representative since January 2010, and the statements provided by the appellant and the representative throughout the appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claims, and as such, that she had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The Board acknowledges that the evidence does not include any medical records associated with the fatal car accident, to include the autopsy report noted on the death certificate, though the record indicates that the appellant was asked to submit all relevant evidence.  The appellant is responsible for providing pertinent evidence in her possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street).  As such, the Board finds the absence of the autopsy report (and any other records) does not prohibit adjudication.  

The Board further acknowledges that the January 2006 rating decision and July 2008 statement of the case only report review of service treatment records dating from February 1979 to June 1995.  The mere fact that certain evidence was not explicitly cited in an RO decision does not mean it was not considered, however; the RO does not need to state every piece of evidence considered in its decisions.  See Hauck v. Nicholson, 403 F. 3d 1303 (Fed. Cir. 2005).  The Board finds no indication in the record that the RO did not adequately consider all the evidence of record, to include the service treatment records dating prior to February 1979 (which the Board notes are associated with the other service treatment records).  Finally, the Board acknowledges that a VA opinion was not obtained to determine whether the Veteran's death is related to service or a service-related disability.  The Board finds no such opinion is needed, however, because, as discussed above, the probative evidence does not suggest a possible link between the Veteran's death and any condition, let alone one related to service or a service-connected disability.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Accrued benefits are denied.

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


